Citation Nr: 1541939	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  06-05 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral hand disorder, to include arthritis of the hands, including as secondary to the service-connected residuals of right wrist fracture with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1964 to May 1986.

 This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that denied reopening the previously denied claim of service connection for arthritis of the bilateral hands. 

In February 2009, the Board reopened and remanded the issue concerning service connection for a bilateral hand disorder for further development.  In August 2010 and February 2012, the Board again remanded this issue for further evidentiary development.  In a January 2013 decision, the Board denied service connection for arthritis of the bilateral hands, including on a secondary basis.  The Veteran appealed the January 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court), which by order dated July 2013, vacated this Board decision and remanded the case to the Board for action in compliance with the Joint Motion.

In February 2014, and in November 2014, the Board remanded the issue for further evidentiary development.  Upon review, the record shows that the RO has substantially complied with the remand instructions by providing the Veteran a VA examination in April 2015, and by issuing him a supplemental statement of the case.

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.



FINDING OF FACT

The most probative evidence of record is against finding that arthritis of the hands or any other bilateral hand disorder, which the Veteran currently has, is casually related to, or aggravated by, an injury or disease of service origin.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hand disorder, to include arthritis of the hands, including on a secondary basis, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  A standard January 2006 letter satisfied the duty to notify provisions.

VA has a duty to provide assistance in the development of the claim.  VA has obtained the service treatment records (STRs), post-service medical records, and the statements of the Veteran in support of his claim.  Upon review of the Veteran statements and the medical records on file, the record before the Board contains no references to additional medical or treatment reports that are not already of record, or to any other information that suggests there is any outstanding evidence concerning the Veteran's claim for which VA has a duty to obtain.

A VA examination was obtained in April 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Upon review, the April 2015 reports reflects that the examiner personally examined the Veteran and documented the Veteran's symptoms as well as the diagnostic testing results specific to the clinical evaluation of the Veteran.  The objective findings are detailed in the April 2015 report, and the medical opinion contained therein is fully articulated and supported by a sufficient rationale.  The report is based upon consideration of the Veteran's medical history and examinations; and, as such, it represents the actual results of the Veteran's participation in that clinical study.  Hence, the Board finds that the April 2015 examination report may be accepted as adequate without further VA examination.  38 C.F.R. § 3.326 (2015); see also Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, there must competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be established for any disorder diagnosed after discharge if all the evidence, including that pertinent to service, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as arthritis, which are manifested to a compensable degree within one year of discharge from active duty, shall be presumed to have been incurred in service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury; or, for any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disability, and not due the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310 (a)-(b).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

The Veteran seeks to establish service connection for a bilateral hand disorder.  He maintains, in essence, that he currently has arthritis of the hands that can be attributed to his active military service, or to his service-connected residuals of a right wrist fracture with traumatic arthritis.

The record evidence establishes that the Veteran has a current bilateral hand disorder.  The report of an April 2015 VA examination reflects that the Veteran has been diagnosed as having degenerative arthritis of the right and left hands.

The record evidence reflects that while the Veteran did suffer injury to his right ring and left first fingers and to his right wrist in service, a chronic disorder of the right and left hands, including arthritis, is not shown to be the result thereof.  Here, the service treatment records reveal that, in May 1970, the Veteran injured his right ring finger when he caught a softball on the tip of the right ring finger, which caused the nail to turn back and a large ecchymosis to form on the distal phalanx.  The wound was dressed and healed over the next two weeks.  In June 1983, the Veteran injured his left first finger when he was playing softball and attempted to catch a batted ball, which struck his left hand and caused pain and inflammation.  While a contusion and possible fracture of the first digit of the left hand were indicated, the X-rays were negative, thereby yielding normal findings.  A possible ligament injury was noted, for which the Veteran was treated with a short arm splint.  In October 1982, the Veteran fractured his right wrist.  The X-rays showed a chip fracture of the lunate bone, and a short arm cast was applied.  The remainder of the service treatment records is completely negative for any follow-up treatment, and there is no indication on either the July 1985 or February 1986 separation examination of a hand problem.  Indeed, clinical evaluations were conducted, but no pathology of either hand attributable to any incident of service was present, and the upper extremity evaluation was normal.  Hence, the service treatment records do not support a finding that a chronic bilateral hand disorder, to include arthritis, was present in service.

In the same way, the record before the Board does not reflect that any presently existing bilateral hand disorder, including arthritis, was manifested within one year of the Veteran's discharge from service.  38 C.F.R. §§ 3.307, 3.309.  Instead, as aptly noted by the record, such a diagnosis was not shown until many years after service.  Also, the record evidence contains no post service continuity of hand complaints; and, by the Veteran's own accounts, such complaints began in approximately 1997 (10 years prior to the February 2007 VA examination, and more than 10 years after service).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran was afforded a VA examination in April 2015.  The VA examiner noted the injuries that the Veteran had sustained to his fingers as well as to right wrist during service.  After reviewing the Veteran's medical record, including his service treatment records, the VA examiner opined that it was less likely as not that the bilateral hand arthritis was incurred in or caused by an in-service injury, event, or illness.  The examiner explained that the Veteran's current bilateral hand condition was caused by aging.  The examiner further explained that the hand trauma in service did not result in any residuals, as his separation examination reflected a normal finding.  Also, the examiner opined that the Veteran's bilateral hand arthritis is less likely than not caused by or aggravated by his service-connected residuals of right wrist fracture with traumatic arthritis.  The examiner explained that the medical literature does not reflect that a healed, right wrist lunate chip fracture can cause or aggravate hand ostearthritis on either side.

The medical opinions provided in April 2015 contained not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In April 2015, the examiner noted the Veteran's specific symptomatology and complaints, noted the results of the physical examination, and after a review of the Veteran's complete medical history, including a detailed review of the Veteran's in-service injuries, determined that the Veteran has a bilateral hand disorder, diagnosed as degenerative arthritis of the right and left hands, which was not related to his military service, and was not caused or aggravated by his service-connected right wrist disability.  The examiner relied on the fact that the Veteran did not have any residuals from his hand injuries in service, had a normal upper extremity examination (in 1985 and 1986) at separation, and relied on the use of medical text literature, explaining that the Veteran's bilateral hand disorder was caused by aging.  The examiner discussed all of the Veteran's bilateral hand symptoms and diagnosis, and found that they were not associated in any way with his military service or with his service-connected right wrist disability.

Accordingly, the Board finds that the VA examination report and opinion in April 2015 to be highly probative and persuasive to the issue at hand.  The Board notes that the probative value of this medical evidence is based on the personal examination of the Veteran, the Veteran's reports of (past and present) medical history, his medical diagnosis, and the guidance from medical literature.  The VA report is consistent with the evidence of record, which does not show an onset or continuing symptoms of a bilateral hand disorder during and since service, or that any bilateral hand disorder was caused or aggravated by an injury or disease of service origin.  Thus, the Board determines that its finding is more consistent with this evidence.

The Board observes that the Veteran has maintained that he suffered injuries to his hands in service and has established service-connection for his right wrist, and that service connection should be established based on either of those facts.  The Board acknowledges that the Veteran's lay statement on the issue of the causes of his bilateral hand arthritis is relevant though its probative value may be slight.  In this case, the Veteran's lay belief is based upon the absence of any alternative causes for his condition.  However, the cause of his bilateral hand condition is medically complex and may develop for reasons that are not subject to lay observation by a lay person.  Accordingly, the Board finds that the Veteran's lay statement to be of minimal probative value compared to either the service treatment records or the detailed medical opinion against the claim.

For all of the foregoing reasons, the Board finds that service connection for a bilateral hand disorder, including arthritis, must be denied.  In reaching this conclusion, the Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The appeal is denied

ORDER

Entitlement to service connection for a bilateral hand disorder, to include arthritis of the hands, including as secondary to the service-connected residuals of right wrist fracture with traumatic arthritis, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


